United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40153
                        Conference Calendar



AUGUSTUS C. WILLIAMS,

                                     Plaintiff-Appellant,

versus

BRIAN W. RODEEN, Assistant Warden;
SUSAN L. SCHUMACHER,

                                     Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 5:02-CV-269
                         --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Augustus C. Williams, Texas prisoner # 615597, pro se and in

forma pauperis (IFP), appeals the dismissal with prejudice of his

42 U.S.C. § 1983 suit alleging the deprivation of his personal

property.   Williams argues that he has proof that his property

was confiscated.

     Because Texas has adequate postdeprivation remedies for the

confiscation of prisoner property, such as a tort action for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40153
                                 -2-

conversion, Williams has not shown that the district court erred

in dismissing his 42 U.S.C. § 1983 claim for deprivation of

property.    See Murphy v. Collins, 26 F.3d 541, 543-44 (5th Cir.

1994).   Williams’ appeal is without arguable merit and is

therefore frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983).   Because the appeal is frivolous, it is DISMISSED.

See 5TH CIR. R. 42.2.

     The dismissal of the complaint and appeal in this matter

count as “strikes” under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).   Williams has

accumulated at least one additional “strike” based on the

dismissal of a previous civil-rights action as frivolous.     See

Williams v. Cockrell, No. 02-40995 (5th Cir. Dec. 11, 2002)

(unpublished).

     By accumulating three strikes, Williams is BARRED from

proceeding IFP in any subsequent civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR INVOKED.